El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
El Pueblo de Puerto Rico, a instancias de Eugenio Padilla Ríos y otros, estableció este auto de quo warranto. Se alegaron fraudes toda vez que en las elecciones del Pueblo de Maricao se depositaron papeletas en la urna que nunca fueron votadas por ciudadanos, varios resultados que-daron alterados y basta personas imaginarias aparecieron en las listas de votantes. Si uno examina la petición se ve' que todos estos abusos fueron cometidos violenta y abierta-mente, de modo que fue prácticamente un asunto público,, de ser cierto, que estos fraudes electorales habían sido co-metidos. La acción se inició en 17 de febrero de 1925.
El juez que conoció del caso anuló el auto porque creyó, y su resolución se señala como error, que el remedio confe-rido por la Ley Electoral era exclusivo. Esta prescribe lo siguiente (Leyes de 1924, pág. 35):
“Que el resultado del escrutinio de unas elecciones, según se declarare por la Junta Insular de Elecciones y publicare por el Su-perintendente General de Elecciones, será definitivo, a menos que fuere impugnado por certiorari u otro procedimiento legal autori-zado, que se interponga dentro de quince días después de la fecha de la publicación del resultado de ese escrutinio ante una corte de *457competente jurisdicción, y por la presente se autoriza en esos casos el procedimiento de certiorari en la corte de distrito de San Juan.”
Cuando se comete un fraude en cualquier parte de la Isla la persona perjudicada tiene el remedio apropiado a su alcance. Si se comete fuera de San Juan la persona agraviada tiene el remedio adicional de poder establecer un recurso de certiorari en San Juan, donde la Junta Insular de Elecciones reside, el Superintendente tiene su oficina y donde, como es de presumirse, las papeletas electorales son conservadas.
El procedimiento de certiorari de referencia, aunque debido al uso del nombre puede tener alguna de las características de un auto clásico de certiorari, no está limitado a un examen de la documentación oficial. Las protestas, los affidavits presentados ante la junta y posiblemente alguna prueba aliunde, especialmente si ha sido descubierta recientemente, podrían ser revisados en un procedimiento de certiorari. La idea de la legislatura fué proveer un auto para la corrección de los abusos electorales, y lo mismo que en la Ley Municipal y la Ley de Compensaciones a Obreros, la legislatura ha conferido un remedio. El limitarlo a la documentación oficial haría el auto en algunos casos completamente ilusorio.
La próxima cosa que ha de tenerse en cuenta es que una persona agraviada no está limitada a un término de quince días a contar de la fecha de la elección. El período comienza a correr desde la publicación del resultado del escrutinio, que siempre es algunos días posteriores a la fecha de la elección. Tal vez podemos tomar conocimiento judicial de que en las elecciones de 1924 la junta se constituyó y el resultado fué anunciado algún tiempo después.
Las partes nos han citado muy pocos casos de ver-dadero peso. La ley parece estar muy bien resumida en el tomo 20 de Corpus Juris, pág. 213, see. 273, tit. “Eleccio-nes”:
*458' “b. Carácter Exclusivo del Remedio. — Existe algún conflicto apa-rente entre los casos respecto a si, cuando el estatuto prescribe una forma específica para impugnar las elecciones, ese modo es exclu-sivo de o acumulativo del remedio de la ley común de quo warranto, aunque esta aparente falta de armonía judicial puede generalmente explicarse por la diferencia en los estatutos de acuerdo con los-cua-les las decisiones fueron dictadas. Hay muchos casos en los cuales se dice que el remedio estatutorio es exclusivo y el remedio de la ley común de quot warranto no será tenido en cuenta excepto en casos especiales donde aparece que los intereses públicos exigen que el auto sea expedido. A pesar de los numerosos casos que aparen-temente sostienen el criterio de que el remedio estatutorio es exclu-sivo, parece ser la mejor opinión que a menos que la intención del poder que establece la ley de privar a la corte de su jurisdicción resulte claramente, el remedio estatutorio especial es meramente acu-mulativo del remedio de quo warranto y de otros remedios de la ley común, o estatutorios que no son incompatibles con el estatuto especial. Y aunque se ha resuelto que el quo warranto está susti-tuido por los procedimientos estatutorios para impugnar elecciones las cortes conocerán del quo warranto en aquellos casos en los cuales el remedio estatutorio es inaplicable o insuficiente. El uso del quo warranto para investigar la validez de una elección a un cargo pú-blico no está limitado por disposiciones estatutorias para el escru-tinio de papeletas y declarar el resultado de una elección. Se ha resuelto que cuando por el estatuto se prescribe un remedio especial en el caso de una elección impugnada las cortes no intei’ven-drán mediante injunction ni siquiera para evitar la perpetración de un fraude, aunque se reconoce el deber de las cortes bajo tales circunstancias de intervenir por injunction mandatorio para obligar al tribunal estatutorio especial que tiene jurisdicción de la impug-nación a que actúe si deja o rehúsa hacerlo sin una buena causa; y se ha sostenido que la corte intervendrá cuando la legislatura ca-recía de facultad para nombrar al tribunal especial que ha de ce-lebrar la vista de la impugnación. De modo que cuando una elec-ción es nula por su faz por dejarse de adoptar las medidas juris-diccionales necesarias, procederá el injunction no obstante existir un remedio estatutorio para impugnar las elecciones. Pero la corte no resolverá los derechos de los candidatos en procedimientos de mandamus contra los agentes electorales, ni hará una investigación de las cuestiones en disputa por las vías ordinarias de los procedimien-tos legales o de equidad. La ley general que regula las impugna-ciones de elecciones es aplicable a las impugnaciones entre candida-*459tos en Rina elección y no a las contiendas relativas al título a un cargo donde una de las partes reclama su derecho por nombra-miento del ejecutivo y la otra por elección del pueblo.”
En Puerto Rico la legislatura misma ha dicho que el remedio será ejercitado dentro de quince días a contar de la publicación del resultado de la elección y que de otro modo la publicación es final. Esto limita el derecho de una persona agraviada si su caso no cae dentro de algunas de las excepciones enumeradas. El derecho a revisión por quo ivarranto queda, por tanto, generalmente suprimido a menos que el nombramiento de un interesado siga inmediatamente a la publicación. Un ejemplo explicará lo que queremos decir. Si la publicación fué demorada hasta enero y la toma de posesión tuviera lugar al día siguiente entonces la parte agraviada podía presentar un quo warranto dentro de catorce días siendo estos catorce, quince días a contar de la fecha de la publicación.
El límite del tiempo parece ser adecuado como hemos in-dicado. La idea de la legislatura fué poner fin a las im-pugnaciones después de haberse dado un término razonable para solicitar un remedio. Por tanto no es necesario resolver la naturaleza del auto de quo warranto en general. No hubo ningún derecho a tal auto en febrero 17 de 1925, con-siderando nuestra ley especial. Ni podemos siquiera supo-ner consistentemente que tal derecho pudo todavía haber existido quince días después de la toma de posesión, teniendo lugar esta última tanto tiempo después de la publicación.
El apelante también señala como error que el juez especial que conoció del caso no estaba debidamente nombrado y que no existía ninguna emergencia para que actuara como tal. Los autos no revelan que esta cuestión fuera promovida en la corte inferior, lo cual es una razón suficiente para que no resolvamos que la corte inferior incurrió en error.
A falta de la debida impugnación el juez especial, nom-brado so color de autoridad era un juez de facto. En el *460caso citado de El Pueblo v. Díaz, 18 D.P.R. 912, se demos-tró que el juez regular estaba allí, que se hizo la impugna-ción y no procedía la recusación de un juez de facto.
Además, convenimos con el apelado en que los autos no revelan que no hubo necesidad para nombrar un juez de facto. A falta de prueba en contrario la actuación del Go-bernador al nombrar un juez especial se presumiría que fue hecha regularmente. Las siguientes presunciones de la Ley de Evidencia parecen tener aplicación. Art. 102, par. 14: Que una persona en posesión de un cargo público fue ele-gida o nombrada para dicho cargo, en debida forma; art. 102, pár. 32: que la ley ha sido acatada.

Debe confirmarse la sentencia.